Citation Nr: 0419475	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  99-11 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a radical prostatectomy, 
including incontinence, performed at a Department of Veterans 
Affairs (VA) facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
VA Regional Office (RO) in New York, New York.

In November 2000, the Board remanded the case to the RO for 
additional development.  The requested development having 
been attempted, the claims file has been transferred to the 
Board.  Upon review of the claims file, the Board finds that 
the development described below must be accomplished prior to 
further adjudication by the Board.

By correspondence dated July 12, 2004, the Board notified the 
veteran's representative that his motion to advance the 
veteran's case on the docket was  granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran claims entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a radical prostatectomy, 
including incontinence, performed at a VA facility in August 
1994.

The Veterans Claims Assistance Act (VCAA) introduced several 
changes into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, 
VA's duty to notify and assist claimants has been 
significantly expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. 
§ 3.159(c).  

A review of the claims folder reflects that, although the 
veteran was provided with a VCAA letter in December 2003, 
this letter was in reference to claims for service 
connection.  The veteran has not received a VCAA notification 
letter in conjunction with his 38 U.S.C.A. § 1151 claim.  He 
has not been notified of the information and evidence 
necessary to substantiate this particular claim for VA 
benefits consistent with the requirements of the VCAA.  He 
has not been informed what the evidence needs to show in 
order to prevail in this claim, and what is the best type of 
evidence to submit.  In addition, he has not been notified 
regarding what evidence it is his responsibility to submit, 
and what evidence will be obtained on his behalf by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, he 
must be afforded an opportunity to submit this evidence and 
be told to submit any pertinent evidence he has that is not 
already of record.  Therefore, the Board finds it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In this regard, it is noted that 38 U.S.C.A. § 1151 was 
amended for claims filed on or after October 1, 1997.  See 
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996).  Since 
the veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 was received on October 1, 1997, the 
amended version of 38 U.S.C.A. § 1151 applies to this case.  
See 38 U.S.C.A. § 1151.  As amended, 38 U.S.C.A. § 1151 
provides, in pertinent part, that where any veteran suffered 
an injury, or aggravation of an injury, as a result of VA 
hospitalization, medical, or surgical treatment, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service-connected.   
Additionally, it is required that the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.  However, the veteran was 
not provided with a Statement of the Case or Supplemental 
Statement of the Case containing the applicable provisions of 
the amended 38 U.S.C.A. § 1151.

In addition, the November 2000 remand from the Board 
requested that the veteran be afforded a VA examination with 
an appropriate examiner.  It was further requested that the 
examiner provide an opinion as to whether it is at least as 
likely as not that the veteran incurred residual disability, 
including incontinence, as a result of a radical 
prostatectomy performed at a VA facility and, if so, whether 
such disability represents a necessary consequence of the 
veteran's surgery.  Accordingly, in November 2002, the 
veteran was afforded a genitourinary examination by a 
physician assistant who, when providing the requested 
opinion, incorrectly identified the veteran as having 
undergone a radical prostatectomy in 1984.  Accordingly, in 
view of the misidentification of the facts relied upon for 
the requested medical opinion, this case must be remanded to 
the RO for further action.

In this regard, it is noted that, under the VCAA, the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Finally, the Board notes that, subsequent to the July 2000 
certification of this appeal by the RO and transfer of the 
claims file to the Board, the RO received the veteran's 
September 2000 request for a hearing before the Board in 
Washington, D.C.  Unfortunately, this communication was not 
associated with the claims file at the time of the November 
2000 Board remand.  Notwithstanding the veteran's desire for 
prompt action on his appeal, as evidenced by the granted 
motion for advancement on the Board's docket, confirmation of 
the veteran's continued desire for a hearing before the Board 
in Washington is warranted.  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should issue to the veteran a 
letter informing him of the enactment of 
the VCAA and explaining its provisions, 
and should assure that the correspondence 
complies with all VCAA notice and 
assistance requirements, under 
38 U.S.C.A. §§ 5102, 5103, 5103A, as well 
as any other controlling legal authority.  
The veteran should specifically be 
informed of (1) the information and 
evidence not of record that is necessary 
to substantiate his 38 U.S.C.A. § 1151 
claim; (2) the information and evidence 
that VA will seek to obtain on his 
behalf; (3) the information or evidence 
that he is expected to provide; and (4) 
the veteran should be requested to 
provide any evidence in his possession 
which is pertinent to the claim.

2.  The RO should contact the veteran and 
ascertain whether he continues to desire 
a hearing before the Board in Washington, 
D.C.

3.  The veteran's claims file should be 
reviewed by an appropriate VA physician, 
who has not previously been involved in 
the veteran's care, for an opinion as to 
whether it is as likely as not that the 
veteran's residuals of a radical 
prostatectomy, including incontinence, 
were incurred as a result of VA 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault.  The claims folder, to 
include the associated original VA 
medical treatment records and all 
communications and medical treatise 
information submitted by the veteran, 
must be available to, and reviewed by, 
the examiner.  The examiner should 
reconcile any opinions contained in the 
evidence of record and provide a complete 
rationale.  If the physician is unable to 
render any opinion sought, it should be 
so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion is 
based must be set forth for the record.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed, 
with consideration of all applicable laws 
and regulations, to include the 
provisions of 38 U.S.C.A. § 1151 as in 
effect on and after October 1, 1997.  If 
the issue on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



